Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered June 24, 2003, which, upon the prior *586grant of defendants-respondents’ motion for summary judgment, dismissed the complaint and all cross claims against them, unanimously affirmed, without costs.
There are no triable issues as to whether the condominium defendants may bear responsibility for damage caused by the fire that broke out in the condominium unit owned by defendant Rudenjak’s decedent. Contrary to defendant Rudenjak’s contention, the decedent, as owner and occupier of his apartment, was solely responsible for the installation, maintenance and repair of any smoke detector in his unit (see Administrative Code of City of NY § 27-2045). In addition, the statement relied upon by defendant Rudenjak, attributed to an unidentified declarant, was insufficient to raise a factual issue as to whether rescue efforts at the scene of the fire were delayed by reason of any negligence by the condominium in maintaining the entrance to its building’s roof. Nor did the motion court exercise its discretion improperly in denying a continuance for further discovery, since defendant-appellant had had ample opportunity to locate the declarant (see CPLR 3212 [f]). Concur—Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.